Untermyer, J.
(dissenting). The Statute of Frauds does not apply to the present case for the reason that the plaintiffs established, as the Special Term has found, the existence of a trust of the war risk insurance on the life of Jose Bayonet. In no sense are they seeking the enforcement of any contract to be performed in the future to which alone the Statute of Frauds applies. They are not asserting “ a contract to establish a trust ” (Personal Property Law, § 31, subd. 8), for the complaint alleges and the proof shows that Jose Bayonet established the trust which the plaintiffs are seeking to enforce, not against Jose Bayonet or his estate,, but against the trustee. It was established when Jose Bayonet placed the insurance in the name of the defendant pursuant to the arrangement previously made that it was held by her for the benefit of all the members of the family. The plaintiffs are not seeking the enforcement of any contract “ not to be completed before the end of a lifetime ” (Personal Property Law, § 31, subd. 1) for the relation between trustee and beneficiary need not be contractual and results from the act of the settlor in creating the trust and vesting the legal title in the trustee. That the relationship is not contractual is demonstrated by the fact that the beneficiary might enforce the trust against the trustee notwithstanding that he was ignorant of its creation (Matter of Brown, 252 N. Y. 366), or that he furnished no consideration, as none was furnished in the present case.
The plaintiffs, therefore, in this action are asserting property rights against the defendant as trustee of a trust created by Jose Bayonet which attached to the insurance and its proceeds when paid to the defendant. (Hirsh et al. v. Auer, 146 N. Y. 13.) In this respect the present case differs from Bayreuther v. Reinisch (264 App. Div. 138, affd. 290 N. Y. 553) where the plaintiff was seeking the enforcement of a contract alleged to have been made by the deceased to create for the plaintiff’s benefit a trust which would not become effective before the end of a lifetime.
The judgment should be affirmed.
Martin, P. J., Glennon and Dobe, JJ,, concur with Townley, J.; Untebmyeb, J., dissents in opinion and votes to affirm.
Judgment reversed, with costs, and the complaint dismissed, with costs. Settle order on notice, reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.